Judgment unanimously affirmed. Memorandum: Defendant contends that the evidence at trial on the issue of intent is insufficient to support his conviction of harassment in the second degree (Penal Law § 240.26 [1]). Because defendant made only a general motion for a trial order of dismissal and did not specifically raise the issue of the sufficiency of evidence of intent, the issue is unpreserved for our review (see, People v Gray, 86 NY2d 10, 19; People v Bynum, 70 NY2d 858, 859). In any event, upon our review of the record, we conclude that the evidence is sufficient to support the conviction (see, People v McGee, 204 AD2d 353, 354, lv denied 84 NY2d 870; People v Collins, 178 AD2d 789, 789-790).
We have examined the contentions raised by defendant in his pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Ontario County Court, Harvey, J.—Assault, 2nd Degree.) Present—Green, J. P., Pine, Doerr, Balio and Fallon, JJ.